DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-18 and 22-26 are allowable. The restriction requirement between Groups 1-3, as set forth in the Office action mailed on 28 September 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 28 September 2020 is partially withdrawn. Claim 27, directed to Group 2, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. However, claim 28, directed to Group 3, remains withdrawn from consideration because it does not require all the limitations of an allowable claim. Specifically, claim 28 is directed to a non-revolving component for use in the moulding device according to claim 16. Such a claim does not require all the structure of claim 16. For example, a display screen potentially constitutes a non-revolving component for use in the moulding device according to claim 16.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
In the Applicant’s reply of 21 June 2021, the specification and claims were amended. Based on these amendments and upon further consideration, the objections to the drawings, specification, and claims and the rejections under 35 U.S.C. 112(b) set forth in the previous office action have been withdrawn.
With respect to the objection to the drawings based on the one or more peripheral grooves of claims 23 and 24, this objection has been withdrawn based upon additional review and consideration of the Applicant’s disclosure. Specifically, as best seen in Figures 4b and 4c, the peripheral surface 63 of the moulding drum assembly 61 includes projections 63p, cavities 64, and surface ring areas 63g. Between any two of the surface ring areas 63g, there is a peripheral groove (not labeled but corresponding to the areas to which reference numeral 64 points in Figures 4b and 4c). Each peripheral groove extends in a circumferential direction around the moulding drum assembly 61. Multiple projections 63p are provided in a single peripheral groove to define multiple successive cavities 64 in that same peripheral groove. Accordingly, the drawings do show “one or more peripheral grooves which extend in the peripheral direction between and through the successive series of cavities”, as required by claims 23 and 24.
axially along the moulding drum assembly 61. As discussed above, the peripheral grooves connect cavities 64 that are spaced circumferentially.
With respect to the amendments to the specification, please note that one of the amendments refers to the wrong portion of the specification. Specifically, the last amendment refers to “page 2, line 33 of the Substitute Specification”. However, the paragraph identified by the Applicant is located at line 33 on page 16. The Examiner respectfully requests that this amendment be resubmitted with the correct page number in the Applicant’s next reply.

Claim Interpretation
Claim 16 introduces “a plurality of mould cavities”. Claims 22-24 refer to “cavities” at various points within the claims, e.g., “a series of cavities” in the second-to-last line of claim 22. Given the context, these “cavities” are interpreted as being at least a subset of the “mould cavities” introduced in claim 16. In other words, claim 22 does not require additional cavities distinct from the original mould cavities.

Claim Objections
Claims 16, 23, and 24 are objected to because of the following informalities:
Claim 16 recites that “the mould cavities each define a filling opening”. Claim 16 later refers to “the filling opening of the plurality of mould cavities”. Claim 16 should be amended to refer to “the filling openings of the each of the plurality of mould cavities”.
In each of claims 23 and 24, there should be a comma after “each projection between a pair of successive series of cavities”.
In claim 24, the comma after “a profiled inner side having a profile which section comprises” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites that “a series of cavities is arranged at multiple peripheral positions” in “the associated sections”, which suggests that the associated sections collectively comprise the series of cavities. However, claim 22 previously required that each associated section comprise a series of cavities, and claim 24 (which depends each of the associated sections. Claims 24-26 are rejected based on their dependency from claim 22.
Claim 23 recites that “the peripheral surface of the moulding drum assembly is embodied as a profiled peripheral surface with sections of the peripheral surface wherein series of cavities are arranged at multiple peripheral positions when seen in peripheral direction of the moulding drum assembly”. Initially, it is unclear whether the phrase “wherein series of cavities are arranged at multiple peripheral positions when seen in peripheral direction of the moulding drum assembly” is meant to modify the sections of the peripheral surface or if this is a separate limitation. In addition, it is unclear whether the sections are meant to collectively comprise multiple series of cavities or if each section comprises multiple series of cavities. Note that the reference to “series of cavities” rather than “a series of cavities” suggests the presence of multiple series of cavities. For purposes of examination, and given the Applicant’s disclosure, claim 23 will be interpreted as reciting that each section of the peripheral surface comprises one corresponding series of cavities.
Claim 23 recites that each projection is “between a pair of successive series of cavities”. Claim 23 also recites that one or more peripheral grooves “extend in the peripheral direction between and through the successive series of cavities”. The references to “successive series of cavities” suggests that there are multiple series of 
This same issue also applies to claim 24. Claim 26 is rejected based on its dependency from claim 24.
Claim 25 recites the limitation “the counterforce elements”. There is insufficient antecedent basis for this limitation in the claim. Claim 25 depends from claim 16, which introduces “a counterforce element”. However, the claims do not require a second counterforce element. Accordingly, there is insufficient antecedent basis for plural counterforce elements, as recited in claim 25. For purposes of examination, claim 25 will be interpreted as reciting “the counterforce element” rather than “the counterforce elements”.
This same issue also applies to claim 26.

Response to Arguments
The Applicant’s arguments filed 21 June 2021 with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections under 35 U.S.C. 103 have been withdrawn. See the discussion below under the heading Allowable Subject Matter.

Allowable Subject Matter
Claims 16-18 and 27 are allowed. Claims 22-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Claim 16 is directed to a moulding device comprising a stationary frame, a moulding drum assembly having a peripheral surface in which a plurality of mould cavities are provided, an inlet member, and a shoe member in communication with the inlet member, the shoe member including a filling mouth adjoining the peripheral surface of the moulding drum assembly. The moulding device further comprises a counterforce element connected to the shoe member, the shoe member and counterforce element together forming a non-revolving component that is supported by the moulding drum assembly and not by the stationary frame. The non-revolving component engages the moulding drum assembly and is movable in a radial direction to the peripheral surface of the moulding drum assembly. In particular, the counterforce element engages the moulding drum assembly, counteracting the entire outward force exerted on the shoe member by pressurized foodstuff. The moulding device further comprises an anti-torque member to prevent rotation of the non-revolving component while allowing flexibility in the radial direction.
As discussed in paragraphs 18 and 19 of the office action dated 19 March 2021, the counterforce element and anti-torque member are being interpreted under 35 U.S.C. 112(f) to cover the corresponding structure described in the 
U.S. Patent Application Publication No. 2014/0199423 (“Righolt”) represents the closest prior art. However, Righolt fails to disclose a counterforce element and shoe member that together form a non-revolving component, the non-revolving component being supported by a moulding drum assembly and not by a stationary frame, as required by claim 16. The corresponding structure in Righolt is supported by the frame 27, which represents at least part of a stationary frame. Righolt also fails to disclose that the counterforce element counteracts the entire outward force exerted on the shoe member by pressurized foodstuff, as required by claim 16. At least some of the force exerted in Righolt is counteracted by the frame 27. For further discussion, see the Applicant’s remarks in the reply of 21 June 2021 beginning at the end of page 10 and continuing to page 13.
Neither World Patent Application Publication No. WO 2015/012690 (“Lok”) nor U.S. Patent Application Publication No. 2005/0220932 (“van der Eerden”) cures the deficiencies in Righolt, and the remaining prior art also fails to suggest modifying Righolt to meet the limitations at issue.
Claims 17 and 18 are allowed based on their dependency from claim 16. Claim 27 is allowed based on its incorporation of the subject matter of claim 16. Claims 22-26 contain allowable subject matter based on their dependency from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John J DeRusso/Examiner, Art Unit 1744               

/MARC C HOWELL/Primary Examiner, Art Unit 1774